   Case 3:20-cv-01328-RJD Document 1 Filed 12/10/20 Page 1 of 9 Page ID #1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

CINCINNATI INSURANCE COMPANY and                      )
WEST BEND MUTUAL INSURANCE                            )
COMPANY, as subrogees of John Helleny,                )
                                                      )
                      Plaintiffs,                     )      Case No.       3:20-cv-1328
       v.                                             )
                                                      )
TECHTRONIC INDUSTRIES FACTORY                         )
OUTLETS, INC. and LG CHEM AMERICA,                    )
INC.,                                                 )
                                                      )      JURY DEMAND
                      Defendant.                      )

                                         COMPLAINT

       NOW COME the Plaintiffs, CINCINNATI INSURANCE COMPANY, (hereinafter,

“Cincinnati”), and WEST BEND MUTUAL INSURANCE COMPANY, (hereinafter, “West

Bend”), as subrogees of JOHN HELLENY (hereinafter, “Helleny”), by and through their

attorneys, Grotefeld Hoffmann, LLP, and for their Complaint against Defendants TECHTRONIC

INDUSTRIES FACTORY OUTLETS, INC. (hereinafter, “TTI”), and LG CHEM AMERICA,

INC. (hereinafter, “LG Chem”), state the following:

                                            PARTIES

       1.      At all times relevant, Plaintiff Cincinnati, as subrogee of Helleny, is a corporation

organized under the laws of Ohio with its principal place of business located in Cincinnati, Ohio,

and is duly authorized to conduct business in the State of Illinois as an insurance company.

       2.      At all times relevant, Plaintiff West Bend, as subrogee of Helleny, is a corporation

organized under the laws of Wisconsin with its principal place of business located in West Bend,

Wisconsin, and is duly authorized to conduct business in the State of Illinois as an insurance

company.
   Case 3:20-cv-01328-RJD Document 1 Filed 12/10/20 Page 2 of 9 Page ID #2




        3.      Upon information and belief, Defendant TTI is a Texas corporation with its

principal place of business in Fort Worth, Texas.

        4.      Upon information and belief, Defendant LG Chem is a Delaware corporation with

its principal place of business in Atlanta, Georgia. LG Chem is registered to do business in the

State of Illinois with the Illinois Secretary of State.

        5.      At all times relevant, Defendant LG Chem had substantial, ongoing contacts with

this District by manufacturing, designing, marketing, supplying, selling, importing, distributing,

including but not limited to the LG Chem lithium-ion cell, with the actual knowledge and/or

reasonable expectation that it would be used in this district and which was in fact used, sold, and

distributed in this district.

        6.      At all times relevant, Helleny was the owner of real property located at 13893

Bandyville Road, Herrin, Illinois 62948, (hereinafter, “the subject property”).

        7.      At all times relevant, Helleny held a policy of insurance issued by Cincinnati which,

inter alia, provided coverage for damage to his real and personal property.

        8.      At all times relevant, Helleny held a policy of insurance issued by West Bend

which, inter alia, provided coverage for damage to his real and personal property.

                                  JURISDICTION AND VENUE

        9.      Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332 because the matter

in controversy exceeds the sum of $75,000, exclusive of interest and costs, and is between citizens

of different states.

        10.     Venue in this matter is proper by virtue of 28 U.S.C. § 1391 because all or a

substantial part of the events or omissions giving rise to this claim occurred in this district.




                                                    2
   Case 3:20-cv-01328-RJD Document 1 Filed 12/10/20 Page 3 of 9 Page ID #3




                                  GENERAL ALLEGATIONS

        11.     Upon information and belief, Helleny purchased the Ryobi 18-volt circular saw

from TTI and stored it on a shelving unit within the subject property’s garage.

        12.     Upon information and belief, on the evening of November 23, 2017, after hearing

what sounded like “popping” noises, Helleny observed flames emanating from the gable area

above his home’s attached garage (hereinafter, “the subject fire” or “the fire”).

        13.     The fire ultimately spread through the garage and parts of the home, causing

significant damages.

        14.     An investigation into the occurrence confirmed that the subject fire originated in

the attached garage of Helleny’s home.

        15.     Further investigation revealed that the most probable cause of the fire was the

failure of an LG Chem lithium-ion cell, which is a component of the battery for the Ryobi 18-volt

circular saw.

        16.     Pursuant to the policy of insurance with Cincinnati, Helleny submitted a claim and

was reimbursed by Cincinnati for the damages sustained to the subject property as a result of the

subject fire.

        17.     Pursuant to the policy of insurance with West Bend, Helleny submitted a claim and

was reimbursed by West Bend for the damages sustained to the subject property as a result of the

subject fire.

        18.     As a result of the damages caused by the fire, Cincinnati has since paid to, or on

behalf of, Helleny, a sum of $382,852.11 for repair, replacement and other associated expenses

arising from the fire.




                                                 3
   Case 3:20-cv-01328-RJD Document 1 Filed 12/10/20 Page 4 of 9 Page ID #4




       19.      As a result of the damages caused by the fire, West Bend has since paid to, or on

behalf of, Helleny, a sum of $369,324.25 for repair, replacement and other associated expenses

arising from the fire.

       20.      In consideration of the payments made by Cincinnati to Helleny, and by operation

of law, Cincinnati became an actual, bona fide subrogee of Helleny and became subrogated to the

rights and claims against any person or entity that may be liable for damage to the subject property

caused by the subject fire.

       21.      In consideration of the payments made by West Bend to Helleny, and by operation

of law, West Bend became an actual, bona fide subrogee of Helleny and became subrogated to the

rights and claims against any person or entity that may be liable for damage to the subject property

caused by the subject fire.

                                   COUNT I – NEGLIGENCE

       22.      Plaintiffs incorporate by reference the allegations contained in Paragraphs 1

through 21 of this Complaint, as though fully set forth in this Count I.

       23.      At all relevant times, Defendant TTI had a duty to exercise reasonable care in

designing, manufacturing, and assembling the Ryobi 18-volt circular saw in a safe operating

condition so as not to cause harm to others’ property.

       24.      Notwithstanding this duty, and in breach thereof, Defendant TTI by and through its

employees, agents, and representatives breached its duty of care through one or more of the

following negligent acts and/or omissions:

             a. Failed to exercise ordinary care or skill in the designing of the Ryobi 18-volt
                circular saw and its component parts;

             b. Failed to exercise ordinary care or skill in the manufacturing of the Ryobi 18-volt
                circular saw and its component parts;




                                                  4
   Case 3:20-cv-01328-RJD Document 1 Filed 12/10/20 Page 5 of 9 Page ID #5




             c. Failed to exercise ordinary care or skill when assembling the Ryobi 18-volt
                circular saw and its component parts;

             d. Failed to correct and/or remedy known defects and/or known dangerous
                conditions within the Ryobi 18-volt circular saw; and

             e. Was otherwise careless and negligent in the design, manufacture, assembly, sale
                and/or marketing of the Ryobi 18-volt circular saw.

       25.      On November 23, 2017, as a direct and proximate result of the aforementioned

negligent acts and/or omissions on the part of Defendant TTI, Helleny sustained monetary and

property damage in an amount of Seven Hundred Fifty-Two Thousand One Hundred Seventy-Six

Dollars and Thirty-Six Cents ($752,176.36) when the LG Chem lithium-ion cell of the Ryobi

circular saw’s battery failed, overheated, and ignited nearby combustibles causing a fire at the

subject property. Cincinnati and West Bend, having paid for these damages, have become bona

fide subrogees under the terms of their Policies.

                                   COUNT II – NEGLIGENCE

       26.      Plaintiffs incorporate by reference the allegations contained in Paragraphs 1

through 21 of this Complaint, as though fully set forth in this Count II.

       27.      At all relevant times, Defendant LG Chem had a duty to exercise reasonable care

in designing, manufacturing, and assembling the lithium-ion cell in a safe operating condition so

as not to cause harm to others’ property.

       28.      Notwithstanding this duty, and in breach thereof, Defendant LG Chem by and

through its employees, agents, and representatives breached its duty of care through one or more

of the following negligent acts and/or omissions:

             a. Failed to exercise ordinary care or skill in the designing of the lithium-ion cell and
                its component parts;

             b. Failed to exercise ordinary care or skill in the manufacturing of the lithium-ion
                cell and its component parts;



                                                    5
   Case 3:20-cv-01328-RJD Document 1 Filed 12/10/20 Page 6 of 9 Page ID #6




             c. Failed to exercise ordinary care or skill when assembling the lithium-ion cell and
                its component parts;

             d. Failed to correct and/or remedy known defects and/or known dangerous
                conditions within the lithium-ion cell; and

             e. Was otherwise careless and negligent in the design, manufacture, assembly, sale
                and/or marketing of the lithium-ion cell.

       29.      On November 23, 2017, as a direct and proximate result of the aforementioned

negligent acts and/or omissions on the part of Defendant LG Chem, Helleny sustained monetary

and property damage in an amount of Seven Hundred Fifty-Two Thousand One Hundred Seventy-

Six Dollars and Thirty-Six Cents ($752,176.36) when the LG Chem lithium-ion cell of the Ryobi

circular saw’s battery failed, overheated, and ignited nearby combustibles causing a fire at the

subject property. Cincinnati and West Bend, having paid for these damages, have become bona

fide subrogees under the terms of their Policies.

                               COUNT III– STRICT LIABILITY

       30.      Plaintiffs incorporate by reference the allegations contained in Paragraphs 1

through 21 of this Complaint, as though fully set forth in this Count III.

       31.      At all times relevant, the Ryobi 18-volt circular saw was defective and/or

unreasonably dangerous when it left Defendant’s control and was placed into the stream of

commerce.

       32.      At all times relevant, the Ryobi 18-volt circular saw and its component parts were

used in a reasonably foreseeable and intended manner. Helleny was prudent and diligent and kept

a well-maintained piece of equipment.

       33.      When the Ryobi 18-volt circular saw left Defendant TTI’s control and was placed

into the stream of commerce, it was defective and/or unreasonably dangerous, in light of its

foreseeable and intended use, in one or more of the following ways:



                                                    6
   Case 3:20-cv-01328-RJD Document 1 Filed 12/10/20 Page 7 of 9 Page ID #7




              a. The Ryobi 18-volt circular saw contained one or more manufacturing defects,
                 causing materials, or component parts to malfunction allowing them to come in
                 contact with the heating element and start the subject fire;

              b. The Ryobi 18-volt circular saw contained one or more design defects, allowing
                 materials to escape its component parts, foreseeably causing them to come in
                 contact with the heating element and start the subject fire;

              c. The Ryobi 18-volt circular saw was distributed and sold with insufficient and/or
                 improper warnings regarding the risk of fire associated with the circular saw and
                 component parts; and/or

              d. The Ryobi 18-volt circular saw and component parts were otherwise designed,
                 manufactured, assembled, installed and sold in such a way as to introduce into the
                 stream of commerce and provide its intended users with an unreasonably dangerous
                 and defective product.

        34.       On November 23, 2017, as a direct and proximate result of the Ryobi 18-volt

circular saw’s defective condition, Helleny sustained monetary and property damage in an amount

of Seven Hundred Fifty-Two Thousand One Hundred Seventy-Six Dollars and Thirty-Six Cents

($752,176.36) when the LG Chem lithium-ion cell of the Ryobi circular saw’s battery failed,

overheated, and ignited nearby combustibles causing a fire at the subject property. Cincinnati and

West Bend, having paid for these damages, have become bona fide subrogees under the terms of

their Policies.

                                COUNT IV– STRICT LIABILITY

        35.       Plaintiffs incorporate by reference the allegations contained in Paragraphs 1

through 21 of this Complaint, as though fully set forth in this Count IV.

        36.       At all times relevant, the LG Chem lithium-ion cell was defective and/or

unreasonably dangerous when it left Defendant’s control and was placed into the stream of

commerce.

        37.       At all times relevant, the LG Chem lithium-ion cell and its component parts were

used in a reasonably foreseeable and intended manner. Helleny was prudent and diligent and kept



                                                  7
   Case 3:20-cv-01328-RJD Document 1 Filed 12/10/20 Page 8 of 9 Page ID #8




a well-maintained piece of equipment.

        38.       When the lithium-ion cell saw left Defendant LG Chem’s control and was placed

into the stream of commerce, it was defective and/or unreasonably dangerous, in light of its

foreseeable and intended use, in one or more of the following ways:

              a. The LG Chem lithium-ion cell contained one or more manufacturing defects,
                 causing materials, or component parts to malfunction allowing them to come in
                 contact with the heating element and start the subject fire;

              b. The LG Chem lithium-ion cell contained one or more design defects, allowing
                 materials to escape its component parts, foreseeably causing them to come in
                 contact with the heating element and start the subject fire;

              c. The LG Chem lithium-ion cell was distributed and sold with insufficient and/or
                 improper warnings regarding the risk of fire associated with the circular saw and
                 component parts; and/or

              d. The LG Chem lithium-ion cell and component parts were otherwise designed,
                 manufactured, assembled, installed and sold in such a way as to introduce into the
                 stream of commerce and provide its intended users with an unreasonably dangerous
                 and defective product.

        39.       On November 23, 2017, as a direct and proximate result of the LG Chem lithium-

ion cell’s defective condition, Helleny sustained monetary and property damage in an amount of

Seven Hundred Fifty-Two Thousand One Hundred Seventy-Six Dollars and Thirty-Six Cents

($752,176.36) when the LG Chem lithium-ion cell of the Ryobi circular saw’s battery failed,

overheated, and ignited nearby combustibles causing a fire at the subject property. Cincinnati and

West Bend, having paid for these damages, have become bona fide subrogees under the terms of

their Policies.

        WHEREFORE, CINCINNATI INSURANCE COMPANY and WEST BEND MUTUAL

INSURANCE COMPANY, as subrogees of John Helleny, respectfully request judgment be

entered in their favor against Defendants, TECHTRONIC INDUSTRIES FACTORY OUTLETS,

INC. and LG CHEM AMERICA, INC., in an amount of Seven Hundred Fifty-Two Thousand One



                                                  8
   Case 3:20-cv-01328-RJD Document 1 Filed 12/10/20 Page 9 of 9 Page ID #9




Hundred Seventy-Six Dollars and Thirty-Six Cents ($752,176.36), plus costs and for such further

relief that this Court deems equitable and just.

                                              Respectfully submitted,

                                              CINCINNATI INSURANCE COMPANY and
                                              WEST BEND MUTUAL INSURANCE
                                              COMPANY, as subrogees of John Helleny,

                                              By: /s/ Brad M. Gordon
                                                            One of its attorneys


Brad M. Gordon
GROTEFELD, HOFFMANN, GORDON, OCHOA & EVINGER, LLP
311 South Wacker Drive
Suite 1500
Chicago, IL 60606
Telephone: (312) 551-0200
Facsimile: (312) 601-2402
Email: bgordon@ghlaw-llp.com




                                                   9
